DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shima (US 20190306515 A1), hereinafter referred to as Shima.
Regarding claim 1, Shima discloses method of decoding a video, the method comprising:
partitioning a picture into a plurality of tile columns (See FIG. 4 step s401 and [0060] - num_tile_rows_minus1) ; and
partitioning the picture into a plurality of tile rows (See FIG. 4 step s401 and [0060] - num_tile_columns_minus1),
wherein partitioning the picture into the plurality of tile columns comprises:
determining whether width information of a current tile column is to be decoded from a bitstream or not(See [0060] - uniform_spacing_flag = 0 indicates that all the tile sizes are not matched with each other, coding of row and row_height_minus1 indicating horizontal and vertical sizes of the respective tiles is performed),
wherein when it is determined that the width information of the current tile column is to be decoded from the bitstream, a width of the current tile column is determined based on the width information decoded for the current tile column (See column_width_minus1), and
wherein when it is determined that the width information of the current tile column is not to be decoded from the bitstream, the width of the current tile column is determined to be one among a width of a previous tile column and a remaining width of a current picture (See uniform_spacing_flag = 1 indicates that the sizes of all the tiles are matched with each other).
Examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.	
Regarding claim 2, Shima discloses disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Shima discloses the method of claim 1, wherein the method further comprises decoding width number information from the bitstream, the width number information specifying the number of width information to be explicitly signaled, and
wherein determination of whether the width information of the current tile column is to be decoded or not is based on a comparison between a value of the width number information and an index of the current tile column (See [0060]).
Regarding claim 3, Shima discloses disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Shima discloses the method of claim 2, method of claim 2, wherein when the index of the current tile column is equal to or less than the value of the width number information, the width information of the current tile column is decoded from the bitstream, and
wherein when the index of the current tile column is greater than the value of the width number information, the width information of the current tile column is not decoded from the bitstreamn (See [0060]).
Regarding claim 4, Shima discloses disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Examiner notes that the limitation in claim 4 is a contingent limitation. 
Regarding claim 8, Shima discloses disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Examiner notes that the limitation in claim 8 is a contingent limitation. 
Regarding claims 5-7, claim 5-7 are rejected under the same art and evidentiary limitations as determined for the method of claims 1-3.
Examiner note that it was known in the art that video compression involves a complementary pair of systems, a compressor (encoder) and a decompressor (decoder). The encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data and the decoder converts the compressed form back into a representation of the original video data by performing the reverse function to the encoder.
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Furthermore, Shima discloses non-transitory computer-readable medium for storing data associated with a video signal, comprising: a data stream stored in the non-transitory computer-readable medium, the data stream being encoded (See [0120])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/FABIO S LIMA/Primary Examiner, Art Unit 2486